DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Note: The Examiner notes that some claims have the priority date of CN201610872541.2 (Date of 09/30/2016) while other claims have the priority date of CN201710530250.X (Date of 06/30/2017) due to the disclosure or lack of disclosure in each of the respective priority. Specifically, the Examiner notes that the CN201610872541.2 reference does not disclose spacers while the CN201710530250.X reference does disclose spacers such that any claim that includes spacers has an effective filing date of 06/30/2017. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 10 recites “a low K dielectric”. However, the Applicant’s specification does not provide any special definition for what materials make up a low k 
Regarding claim 24, claim 24 recites “the ON current enhancement layer is relatively recessed inwards”. However, this can be interpreted in two different ways: A) that the ON current enhancement layer is only somewhat/slightly recessed inwards and B) is that the ON current is recessed relative to another structure in the device. However, “relatively recessed inwards” utilizes the word “relatively” without ever reciting what structure the ON current enhancement layer is recessed inward relative to. Therefore, the claim language is indefinite. The Applicant should clarify the language such that it is clear what the ON current enhancement layer is recessed inwards relative to.   For purposes of compact prosecution, the Examiner interprets the language under interpretation B) stated above and where the ON current enhancement layer is recessed inwards relative to the first and second source/drain layers.
Regarding claim 25, claim 25 recites “wherein the selective etching”. However, claim 22, from which claim 25 depends, includes two different selective etching steps. Therefore, it is unclear which etching step “the selective etching” in claim 25 refers and thus claim 25 is indefinite. Appropriate correction is required to resolve the indefiniteness issue.  For purposes of compact prosecution the Examiner interprets “the selective etching” in claim 25 to refer to the selective etching of the channel layer. 
Regarding claim 26, claim 26 recites “a low K dielectric”. However, the Applicant’s specification does not provide any special definition for what materials make up a low k dielectric. The only hint at what the Applicant envisions as a low k dielectric is recited in the specification as “oxide, nitride, or oxynitride”. Yet, oxides, nitrides and oxynitrides are wide groups that can encompass both low k and what are known in the art to be high k dielectrics. Therefore, it is unclear what material a “low k dielectric” indicates. However, for purposes of compact prosecution the Examiner interprets a low k dielectric material to be any dielectric material that has a dielectric constant lower than a high k dielectric material. Appropriate clarification should be made in the claim language to resolve the indefiniteness.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 16, 19-21, 27, 28 and 32-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cantoro et al. (US 2017/0345927) hereinafter “Cantoro”.
Regarding claim 1, Fig. 3 of Cantoro teaches a semiconductor device, comprising: a substrate (Item 110); a first source/drain layer (Item 126), a channel layer (Item 122) and a second source/drain layer (Item 126) stacked on the substrate (Item 110) in sequence, wherein the channel layer (Item 122) comprises a semiconductor material (Paragraph 0026 where the material is III-V) causing an increased ON current and/or a reduced OFF current as compared to Si; and a gate stack (Combination of Items 134 and GE) surrounding a periphery of the channel layer (Item 122).
Regarding claim 16, Fig. 3 of Cantoro further teaches wherein the channel layer (Item 122) has its periphery recessed inwards with respect to that of the first source/drain layer (Item 126) and the second source/drain layer (Item 126), and the gate stack (Combination of Items 134 and GE) is embedded into a recess of the periphery of the channel layer (Item 122) with respect to that of the first source/drain layer (Items 126) and the second source/drain layer (Item 126) to be self- aligned to the channel layer (Item 122).
Regarding claim 19, Figs. 8A-8I of Cantoro teaches a method of manufacturing a semiconductor device, comprising: epitaxially growing (Paragraph 0095) a first source/drain layer (Combination of Lower Items 126 and 110S) on a substrate (Item 110); epitaxially growing (Paragraph 0095) a channel layer (Item 122) on the first source/drain layer (Combination of Lower Items 126 and 110S), wherein the channel layer (Item 122) comprises a semiconductor material causing an increased ON current and/or a reduced OFF current as compared to Si (Paragraph 0092 where III-V material is used); epitaxially growing (Paragraph 0095) a second source/drain layer (Combination of Upper Items 126 and 126D) on the channel layer (Item 122); defining an active region (Fig. 8C) for the semiconductor device in the first source/drain layer (Combination of Lower Items 126 and 110S), the channel layer (Item 122), and the second source/drain layer (Combination of Upper Items 126 and 110S); and forming a gate stack (Combination of Items 134 and GE1) around a periphery of the channel layer (Item 122).
Examiner’s Note: The Examiner notes that the Applicant’s specification states that the use of a material other than Si, such as III-V material, is sufficient to increase ON current. Therefore, the III-V material of Item 122 constitutes a material that would enhance ON current. This is consistent with the Applicant’s disclosure where the layers of the channel and ON resistance enhancement layer may be the same material.    
Regarding claim 20, Fig. 8A-8I of Cantoro further teaches the method further comprising: epitaxially growing (Paragraph 0095) a leakage suppression layer and/or an ON current enhancement layer (See Picture 3 below; See also Examiner’s Note below) between the first source/drain layer (Combination of Lower Items 126 and 110S) and the channel layer (Item 122) and between the channel layer (Item 122) and the second source/drain layer (Combination of Upper Items 126 and 126D).
Examiner’s Note: The Examiner notes that the Applicant’s specification states that the use of a material other than Si, such as III-V material, is sufficient to increase ON current. Therefore, the III-V material of Item 122 constitutes a material that would enhance ON current. Further, while Item 122 is identified as the channel, one interpretation is that one portion of the layer is the channel while other portions are the ON resistance enhancement layer(s). This is consistent with the Applicant’s disclosure where the layers of the channel and ON resistance enhancement layer may be the same material.    

    PNG
    media_image1.png
    418
    250
    media_image1.png
    Greyscale

Picture 3 (Labeled version of Cantoro Fig. 8C)
Regarding claim 21, Fig. 8A-8I of Cantoro further teaches where the defining of the active region further comprises: recessing (Fig. 8C) a periphery of the channel layer (Item 122) inwards with respect to that of the first source/drain layer (Combination of Lower Items 126 and 110S) and the second source/drain layer (Combination of Upper Items 126 and 126D).
Regarding claim 27, Cantoro further teaches doping the first source/drain layer (Combination of Lower Items 126 and 110S) and the second source/drain layer (Combination of Upper Items 126 and 126D) to form source/drain regions (Items 126D and 110S) in the first source/drain layer (Combination of Lower Items 126 and 110S) and the second source/drain layer (Combination of Upper Items 126 and 126D).
Regarding claim 28, Cantoro further teaches where the doping of the first source/drain layer (Combination of Items 126 and 110S) and the second source/drain layer (Combination of Items 126 and 126D) comprises doping the first source/drain layer and the second source/drain layer into the same conductivity (Paragraph 0038).
Regarding claim 32, Cantoro teaches an electronic device comprising an integrated circuit (Paragraph 0002) comprising the semiconductor device of claim 1 (See rejection of claim 1 above; For brevity the entirety of claim 1 will not be repeated here).
Regarding claim 33, Cantoro further teaches the device comprising a display operatively coupled to the IC (Paragraph 0145) and a wireless transceiver (Paragraph 0146) operatively coupled to the IC.
Regarding claim 34, Cantoro further teaches where the electronic device comprises a computer. 
Claims 1-3, 5, 7, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang et al. (US 2015/0200288) hereinafter “Zhang”.
Regarding claim 1, Fig. 4 of Zhang teaches a semiconductor device, comprising: a substrate (Item 100); a first source/drain layer (Item 112), a channel layer (Portion of Item 130 between R1 and R2) and a second source/drain layer (Item 140) stacked on the substrate (Item 100) in sequence, wherein the channel layer comprises a semiconductor material (Paragraph 0061 where the channel comprises SiGeSn) causing an increased ON current and/or a reduced OFF current as compared to Si; and a gate stack (Combination of Items 121 and 125) surrounding a periphery of the channel layer (Portion of Item 130 between R1 and R2).
Regarding claim 2, Fig. 4 of Zhang further teaches wherein for a p-type device (Paragraph 0056), the channel layer comprises a group IV material system (Paragraph 0061 where the channel comprises SiGeSn).
Regarding claim 1, in an alternate embodiment of Zhang, Fig. 4 of Zhang teaches a semiconductor device, comprising: a substrate (Item 100); a first source/drain layer (Item 112), a channel layer (Portion of Item 130 between R1 and R2) and a second source/drain layer (Item 140) stacked on the substrate (Item 100) in sequence, wherein the channel layer comprises a semiconductor material (Paragraph 0065 where the channel comprises InGaAs) causing an increased ON current and/or a reduced OFF current as compared to Si; and a gate stack (Combination of Items 121 and 125) surrounding a periphery of the channel layer (Portion of Item 130 between R1 and R2).
Regarding claim 2, Fig. 4 of Zhang further teaches wherein for an n-type device, the channel layer comprises a group III-V compound semiconductor material (Paragraph 0065 where the channel layer comprises InGaAs).
Regarding claim 3, Fig. 4 of Zhang further teaches wherein for an n-type device, the first source/drain layer (Item 112) and the second source/drain layer (Item 140) each comprise InGaAs or InAs (Paragraph 0065) and the channel layer comprises InGaAs (Paragraph 0065) 7Attorney Docket No. 5006.0052WU wherein the first source/drain layer (Item 112) and the second source/drain layer (Item 140) are doped differently (Paragraph 0053) and have a different ratio of III-V elements (Paragraph 0065 where a gallium concentration of the channel becomes lower progressively or stepwise from R2 to R1) from the channel layer (Portion of Item 130 between R1 and R2).
Regarding claim 5, Fig. 4 of Zhang further teaches wherein the first source/drain layer (Item 112) and the second source/drain layer (Item 140) have different conductivity types of doping, so that the semiconductor device constitutes a vertical tunneling field effect transistor (Paragraph 0053).
Regarding claim 7, Fig. 4 of Zhang further teaches wherein one of the first source/drain layer (Item 112) and the second source/drain layer (Item 140) constitutes a tunneling junction together with the channel layer (Portion of Item 130 between R1 and R2), and the semiconductor device further comprises an ON current enhancement layer (Items R1 and R2; Paragraph 0063) disposed between the one source/drain layer (Either of Items 112 and 140) and the channel layer (Portion of Item 130 between R1 and R2).
Regarding claim 15, Zhang further teaches wherein the first source/drain layer (Item 112) is a semiconductor layer epitaxially grown (Paragraph 0082) on the substrate (Item 100), the channel layer (Item 130) is a semiconductor layer epitaxially grown (Paragraph 0086) on the first source/drain layer (Item 112), and the second source/drain layer (Item 140) is a semiconductor layer epitaxially grown (Paragraph 0088) on the channel layer (Item 130).
Regarding claim 18, Fig. 4 of Zhang further teaches wherein there is a doping concentration interface (Paragraph 0053 where the channel region is intrinsic and the source/drain regions are doped) between at least one pair of adjacent layers among the first source/drain layer (Item 112), the channel layer (Portion of Item 130 between R1 and R2), and the second source/drain layer (Item 140).
Claims 1, 2, 4-6, 9-12 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al. (US 2017/0170196) hereinafter “Anderson”.
Regarding claim 1, Fig. 24 of Anderson teaches a semiconductor device, comprising: a substrate (Item 204); a first source/drain layer (Item 2108), a channel layer (Item 208) and a second source/drain layer (Combination of Items 2220 and 1920) stacked on the substrate (Item 204) in sequence, wherein the channel layer (Item 208) comprises a semiconductor material causing an increased ON current and/or a reduced OFF current as compared to Si (Paragraph 0048 where Item 208 comprises SiGe or III-V semiconductor materials); and a gate stack (Combination of Items 1322 and 1332) surrounding a periphery of the channel layer (Item 208).
Regarding claim 2, Fig. 24 of Anderson further teaches wherein for a p-type device, the channel layer (Item 208) comprises a group IV material system or a group III-V compound semiconductor material; or for an n-type device, the channel layer (Item 208) comprises a group IV material system or a group III-V compound semiconductor material (Paragraph 0048).
Regarding claim 4, Fig. 24 of Anderson further teaches wherein the first source/drain layer (Item 2108) and the second source/drain layer (Combination of Items 1920 and 2110) have the same conductivity type of doping, so that the semiconductor device constitutes a vertical field effect transistor (Paragraph 0039).
Regarding claim 6, Fig. 24 of Anderson further teaches the device comprising a leakage suppression layer and/or an ON resistance enhancement layer (Upper and Lower portions of Item 208; See Picture 2 below; See Examiner’s Note below) disposed between the first source/drain layer (Item 2108) and the channel layer (Item 208) and between the channel layer (Item 208) and the second source/drain layer (Combination of Items 2110 and 1920).
Examiner’s Note: The Examiner notes that the Applicant’s specification states that the use of a material other than Si, such as III-V material, is sufficient to increase ON current. Therefore, the III-V material of Item 208 constitutes a material that would enhance ON current. Further, while Item 208 is identified as the channel, one interpretation is that one portion of the layer is the channel while other portions are the ON resistance enhancement layer(s). This is consistent with the Applicant’s disclosure where the layers of the channel and ON resistance enhancement layer may be the same material.    

    PNG
    media_image2.png
    334
    229
    media_image2.png
    Greyscale

Picture 2 (Labeled version of a portion of Anderson Fig. 24)
Regarding claim 9, Fig. 24 of Anderson further teaches a dielectric spacer (Items 1340 and 1342) disposed at opposite ends (See Examiner’s Note) of the leakage suppression layer or the on current enhancement layer (See Picture 2 above).
Examiner’s Note: The Examiner notes that the claim language does not require that the spacer contacts the leakage suppression or on current enhancement layer in any way. The Examiner interprets “at opposite ends” to be that the spacer is horizontally at opposite ends of the leakage suppression or on current enhancement layer even when they are vertically separated.
Regarding claim 10, Anderson further teaches where the dielectric spacer (Items 1340 and 1342) comprises a low K dielectric or gas (Paragraph 0068; See also interpretation under 112 rejection of claim 10 above).
Regarding claim 11, Anderson further teaches where the low k dielectric comprises an oxide (Paragraph 0068 where the material is silicon oxide).
Regarding claim 12, Anderson further teaches where the leakage suppression layer or the ON current enhancement layer (See Picture 2 above) comprises SiGe (Paragraph 0048 where Item 208 comprises SiGe).
Regarding claim 17, Anderson further teaches where there is a doping concentration interface between a pair of adjacent layers comprising the first source/drain layer (Item 2108) and the leakage suppression or the ON current enhancement layer (See Picture 2 above) and the second source/drain layer (Combination of Items 2110 and 1920) and the leakage suppression or the ON current enhancement layer (See Picture 2 above). 
Regarding claim 1, looking at a different aspect of Fig. 24, Fig. 24 of Anderson teaches a semiconductor device, comprising: a substrate (Item 204); a first source/drain layer (Item 2112), a channel layer (Item 208) and a second source/drain layer (Combination of Items 2114 and 2020) stacked on the substrate (Item 204) in sequence, wherein the channel layer (Item 208) comprises a semiconductor material causing an increased ON current and/or a reduced OFF current as compared to Si (Paragraph 0048 where Item 208 comprises SiGe or III-V semiconductor materials); and a gate stack (Combination of Items 1026 and 1036) surrounding a periphery of the channel layer (Item 208).
Regarding claim 2, Fig. 24 of Anderson further teaches wherein for a p-type device, the channel layer (Item 208) comprises a group IV material system or a group III-V compound semiconductor material; or for an n-type device, the channel layer (Item 208) comprises a group IV material system or a group III-V compound semiconductor material (Paragraph 0048).
Regarding claim 5, Fig. 24 of Anderson further teaches wherein the first source/drain layer (Item 2112) and the second source/drain layer (Combination of Items 2114 and 20202) have different conductivity types of doping, so that the semiconductor device constitutes a vertical tunneling field effect transistor (Paragraph 0040).
Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yang et al. (US 2016/0268256) hereinafter “Yang”.
Regarding claim 1, Fig. 33 of Yang teaches a semiconductor device, comprising: a substrate (Item 102); a first source/drain layer (Item 1964), a channel layer (Item 1968) and a second source/drain layer (Item 1972) stacked on the substrate (Item 102) in sequence, wherein the channel layer (Middle portion of Item 1968; See Picture 1 below) comprises a semiconductor material causing an increased ON current and/or a reduced OFF current as compared to Si (Paragraph 0101 where Item 1968 comprises III-V semiconductor materials); and a gate stack (Combination of Items 2202 and 130) surrounding a periphery of the channel layer (Item 1968).
Regarding claim 2, Fig. 33 of Yang further teaches wherein for a p-type device, the channel layer (Middle portion of Item 1968) comprises a group III-V compound semiconductor material; or for an n-type device, the channel layer (Middle portion of Item 1968) comprises a group III-V compound semiconductor material (Paragraph 0101).
Regarding claim 4, Fig. 33 of Yang further teaches wherein the first source/drain layer (Item 1964) and the second source/drain layer (Item 1972) have the same conductivity type of doping (P+), so that the semiconductor device constitutes a vertical field effect transistor (Item 114; Paragraph 0072).
Regarding claim 6, Fig. 33 of Yang further teaches the device comprising a leakage suppression layer and/or an ON resistance enhancement layer (Upper and Lower portions of Item 1968; See Picture 1 below; See Examiner’s Note below) disposed between the first source/drain layer (Item 1964) and the channel layer (Middle portion of Item 1968) and between the channel layer (Middle portion of Item 1968) and the second source/drain layer (Item 1972).
Examiner’s Note: The Examiner notes that the Applicant’s specification states that the use of a material other than Si, such as III-V material, is sufficient to increases ON current. Therefore, the III-V material of Item 1968 constitutes a material that would enhance ON current. Further, while Item 1968 is identified as the channel, the fact that Item 1968 is formed by epitaxial growth allows for an interpretation that one portion of the layer is the channel while other portions are the ON resistance enhancement layer. This is consistent with the Applicant’s disclosure where the layers of the channel and ON resistance enhancement layer may be the same material.    

    PNG
    media_image3.png
    389
    408
    media_image3.png
    Greyscale

Picture 1 (Labeled version of Yang Fig. 33)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0268256) hereinafter “Yang” in view of Iacopi et al. (US 2010/0327319) hereinafter “Iacopi”.
Regarding claim 8, Yang teaches all of the elements of the claimed invention as stated above except where the leakage suppression layer has a band gap greater than that of at least one of overlying or underlying layers contiguous thereto, or the ON current enhancement layer has a band gap less than that of at least one of overlying or underlying contiguous thereto.
Iacopi teaches where a material having a lower band gap is present between a channel and a source/drain region (0006).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ON current enhancement layer have a band gap less than that of at least one of the overlying or underlying contiguous layer because the difference in band gap is known to increase the on current of a FET (Iacopi Paragraph 0006).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0200288) hereinafter “Zhang” in view of Verhulst et al. (US 2008/0067607) hereinafter “Verhulst”.
Regarding claim 13, Zhang teaches all of the elements of the claimed invention as stated above except wherein the channel layer comprises a monocrystalline semiconductor material.
Verhulst teaches a VFET made of monocrystalline semiconductor material (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the channel layer comprise monocrystalline semiconductor material because it is known to achieve higher on-currents (Verhulst Abstract).
Regarding claim 14, the combination of Zhang and Verhulst teaches all of the elements of the claimed invention as stated above.
Zhang does not teach wherein the monocrystalline semiconductor material has the same crystal structure as that of the first source/drain layer and the second source/drain layer.
Verhulst further teaches where the monocrystalline semiconductor material has the same crystal structure as that of a first source/drain layer and the second source/drain layer (Paragraph 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the monocrystalline semiconductor material have the same crystal structure as that of the first source/drain layer and the second source/drain layer because it is known to achieve higher on-currents (Verhulst Abstract).
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cantoro et al. (US 2017/0345927) hereinafter “Cantoro” in view of Diaz et al. (US 2016/0064541) hereinafter “Diaz”.
Regarding claim 22, Cantoro teaches all of the elements of the claimed invention as stated above.
Cantoro further teaches selectively etching the channel layer (Item 122), so that the channel layer (Item 122) is recessed with respect to the periphery of the first source/drain layer (Combination of Lower Items 126 and 110S) and the second source/drain layer (Combination of Upper Items 126 and 126D).
Cantoro does not teach, prior to the selective etching and recessing of the channel layer, selectively etching the second source/drain layer, the channel layer and the first source/drain layer in sequence.
 Diaz teaches forming a fin for a vertical field effect transistor by epitaxially depositing (Paragraph 0035) a first source/drain layer (Item SL2), a channel layer (Item CL2) and a second source/drain layer (Item DL2), and then selectively etching the second source/drain layer (Item DL2), the channel layer (Item CL2) and the first source/drain layer (Item SL2) in sequence.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the fin of Cantoro by depositing a first source/drain layer (Item SL2), a channel layer (Item CL2) and a second source/drain layer (Item DL2), and then selectively etching the second source/drain layer (Item DL2), the channel layer (Item CL2) and the first source/drain layer (Item SL2) in sequence because “(C) Use of known technique to improve similar devices (methods, or products) in the same way;” and/or “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;” supports a prima facie case of obviousness (MPEP 2143; See also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
 Regarding claim 23, Cantoro further teaches where the defined active region has a pillar shape, and the etched first source/drain layer (Combination of Lower Items 126 110S) and has a pillar-shaped upper portion (Lower Item 126) and a lower portion (Item 110S) extending beyond a periphery of the pillar-shaped upper portion (Lower Item 126).
Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cantoro et al. (US 2017/0345927) hereinafter “Cantoro” in view of Xie et al. (US 9685537) hereinafter “Xie”.
Regarding claim 24, Cantoro further teaches selectively etching the leakage suppression layer or the ON current enhancement layer (See Picture 3 above where the leakage suppression or ON current enhancement layer is selectively etched at the same time as the channel layer), so that the leakage suppression layer or the ON current enhancement layer is relatively recessed inwards relative to the first and second source/drain layers (Combination of Lower Items 126 and 110S and Combination of Upper Items 126 and 126D, respectively).
Cantoro does not teach forming a dielectric spacer in a relative recess of the leakage suppression layer or the ON current enhancement layer.
Xie teaches where a dielectric spacer (Items 110) is present directly below a bottom portion of an overhang of a second source/drain layer (Item 162) and directly contacts a side portion of a recessed pillar section (Item 134) of the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a dielectric spacer in a relative recess of the leakage suppression layer or ON current enhancement layer because the presence of the dielectric spacer allows for an accurate setting of the gate length (Xie Column 6, Lines 55-59).  
Regarding claim 26, the combination of Cantoro and Xie teaches all of the elements of the claimed invention as stated above.
Cantoro does not teach where the forming of the dielectric spacer comprises forming a low k dielectric spacer and/or a gate spacer.
 Xie further teaches where the forming of the dielectric spacer (Item 110) comprises a low K dielectric (Column 1, Lines 52-53 where silicon nitride is used; See also interpretation under 112 rejection of claim 26 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the forming of the dielectric spacer comprise forming a low k dielectric spacer because the presence of the low k dielectric spacer allows for an accurate setting of the gate length and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cantoro et al. (US 2017/0345927) hereinafter “Cantoro” in view of Diaz et al. (US 2016/0064541) hereinafter “Diaz” and in further view of Tapily et al. (US 2018/0047832) hereinafter “Tapily”.
Regarding claim 25, the combination of Cantoro and Diaz teaches all of the elements of the claimed invention as stated above except where the selective etching is atomic layer etching or digital etching.
Tapily teaches forming a recess (Item 410a) to a particular depth through an atomic layer etching.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the selective etching be atomic layer etching because atomic layer etching is known to have excellent selectivity of silicon to silicon germanium and opposite selectivity of silicon germanium to silicon and allows for control of the depth of a recess during the etching (Tapily Paragraph 0044). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cantoro et al. (US 2017/0345927) hereinafter “Cantoro” in view of Zhang (US 2016/0293739) hereinafter “Zhang2”.
Regarding claim 29, Cantoro teaches all of the elements of the claimed invention as stated above except where the doping comprises: performing the doping in-situ during the growing.
Zhang2 teaches where source and drain regions are doped in-situ (Paragraph 0008).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the doping comprise performing the doping in-situ during the growing because “(C) Use of known technique to improve similar devices (methods, or products) in the same way;” and/or “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;” supports a prima facie case of obviousness (MPEP 2143; See also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
 Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Cantoro et al. (US 2017/0345927) hereinafter “Cantoro” in view of Yang et al. (US 2016/0268256) hereinafter “Yang”.
Regarding claim 30, Cantoro teaches all of the elements of the claimed invention as stated above.
Cantoro does not teach forming a sacrificial gate in a recess of the periphery of the channel layer with respect to that of the first source/drain layer and the second source/drain layer; and forming an isolation layer around the active region on the substrate, wherein the isolation layer has its top surface close to an interface between the channel layer and an underlying layer contiguous thereto.
Yang teaches forming a sacrificial gate (Item Dummy gate) on the periphery of a channel layer (Item 1968); and forming an isolation layer (Item 1812) around the active region on a substrate (Item 102), wherein the isolation layer (Item 1812) has its top surface close to (See Examiner’s Note below) an interface between the channel layer (Item 1968) and an underlying layer (Item 1964) contiguous thereto.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a sacrificial gate and form an isolation layer around the active region on the substrate, wherein the isolation layer has its top surface close to an interface between the channel layer and an underlying layer contiguous thereto because the isolation layer defines a bottom surface of the final gate structure and “(C) Use of known technique to improve similar devices (methods, or products) in the same way;” and/or “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;” supports a prima facie case of obviousness (MPEP 2143; See also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007))..
While Yang does not teach forming the sacrificial gate in a recess of the periphery of the channel layer with respect to that of the first source/drain layer and the second source/drain layer, when the teaching of forming the sacrificial gate on the periphery of the channel region is applied to Cantoro the sacrificial gate will be present in the recess of the periphery of the channel layer with respect to that of the first source/drain layer and the second source/drain layer.
Examiner’s Note: The language of “close to” does not denote a specific distance from a structure and does not require that the surfaces of two structures are coplanar. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Cantoro et al. (US 2017/0345927) hereinafter “Cantoro” in view of Yang et al. (US 2016/0268256) hereinafter “Yang” and in further view of Diaz et al. (US 2016/0064541) hereinafter “Diaz”.
Regarding claim 31, the combination of Cantoro and Yang teaches all of the elements of the claimed invention as stated above.
Cantoro does not teach wherein the forming of the gate stack comprises: forming a gate dielectric layer and a gate conductor layer on the isolation layer in sequence; and etching back the gate conductor layer, so that a portion of the gate conductor layer outside the recess has its top surface at a level lower than that of a top surface of the channel layer.
Yang further teaches where the forming of the gate stack comprises: forming a gate dielectric layer (Item 2202) and a gate conductor layer (Item 130) on the isolation layer (Item 1812) in sequence.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the forming the gate stack comprise: forming a gate dielectric layer and a gate conductor layer on the isolation layer in sequence because “(C) Use of known technique to improve similar devices (methods, or products) in the same way;” and/or “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;” supports a prima facie case of obviousness (MPEP 2143; See also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
The combination of Cantoro and Yang does not teach etching back the gate conductor layer, so that a portion of the gate conductor layer outside the recess has its top surface at a level lower than that of a top surface of the channel layer.
Diaz teaches the forming of a gate stack comprises forming a gate dielectric layer (Item 150) and a gate conductor layer (Item GL2) on an isolation layer (Item 110) in sequence; and etching back (Fig. 5L) the gate conductor layer (Item GL2), so that a portion of the gate conductor layer (Item GL2) has its top surface at a level lower than that of a top surface of a channel layer (Item C2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the forming of the gate stack comprise: forming a gate dielectric layer and a gate conductor layer on the isolation layer in sequence; and etching back the gate conductor layer, so that a portion of the gate conductor layer outside the recess has its top surface at a level lower than that of a top surface of the channel layer because having a portion of the channel uncovered allows that portion of the channel to act as a lightly doped drain portion to optimize source-drain resistance and to reduce short channel effect (Diaz Paragraph 0047). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891